Opinion by
Cline, J.
Plaintiffs’ pleadings contained a claim that the marking duty imposed under section 304, Tariff Act of 1930, is not assessable. However, in' the brief of counsel for plaintiffs it is stated that his claim against the marking duties is limited to the question of the value upon which such duties should have been assessed. The court therefore overruled any claim as to marking, except that involving the amount upon which such duties should be assessed. From the record it appeared that the entry clerk, in his haste to discharge the shipment at New York, rather than at Boston, due to unusual weather conditions, overlooked the amount in United States dollars and adopted the extension in Straits currency. On a sheet of paper attached to the invoice appears a recapitulation made by this clerk and a comparison of the recapitulation with the invoice (No. 6) plainly showed the mistake in the figures adopted by the clerk. On the record presented it was held that duty should be assessed upon the basis of the final appraised value of the merchandise, viz, 19H cents a pound, c. i. f. Boston. Protest sustained.